USDC IN/ND case 1:16-cr-00089-HAB-SLC document 62 filed 09/09/20 page 1 of 8


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 FORT WAYNE DIVISION

UNITED STATES OF AMERICA                       )
                                               )
v.                                             )       CASE NO.: 1:16-CR-89-HAB
                                               )
TYQUANE L. STEWART                             )



                                     OPINION AND ORDER
       Tyquane L. Stewart (“the Defendant”) filed a motion seeking compassionate release under

18 U.S.C. § 3582(c)(1)(A) (ECF No. 53).1 The Government filed its response to his Motion on

August 17, 2020. (ECF No. 61). For the following reasons, the Defendant’s Motion will be

DENIED.

                                PROCEDURAL BACKGROUND

       On December 20, 2016, the Defendant was charged in a single count Indictment with being

a felon in possession of a firearm, in violation of 18 U.S.C. §922(g)(1). This charge stemmed from

an incident on November 16, 2016, wherein the Fort Wayne Police Department responded to a

complaint of shots being fired from a stolen vehicle. After locating the stolen vehicle, the police

officer observed two men exiting the vehicle. The police officer chased the Defendant and

observed something being thrown into a trash can. Before taking the Defendant into custody the

police officer found a black handgun at the bottom of the trash can, a Smith and Wesson M&P,




1
 To the extent the Defendant was seeking a reduction pursuant to the First Step Act (“FSA”) and pursuant
to this Court’s General Order 2020-11, the Court referred the letter to the Northern District of Indiana
Federal Community Defenders, Inc. (“FCD”) for it to consider representing the defendant with respect to
his motion. (ECF No. 53). On August 4, 2020, the FCD filed a Notice indicating that it would not be
appearing on the Defendant’s behalf. (ECF No. 57). Consistent with the Court’s order, the Government
responded to Defendant’s pro se motion. (ECF No. 61).
USDC IN/ND case 1:16-cr-00089-HAB-SLC document 62 filed 09/09/20 page 2 of 8


380 cal. The Defendant claimed the younger male in the car with him threw it on his lap and fled

because he was panicked. The witnesses who reported the stolen vehicle and shots being fired

identified the Defendant as the shooter. After pleading guilty to the Indicment pursuant to a written

plea agreement, the Defendant was sentenced to 100 months of imprisonment and one year of

supervised release. (ECF No. 39). The Defendant is currently housed at USP Hazelton in Bruceton

Mills, West Virginia, with an anticipated release date in June 2024.

                                          DISCUSSION

       The Defendant’s Motion requests compassionate release. Generally, a court is statutorily

prohibited from modifying a term of imprisonment once imposed. See 18 U.S.C. § 3582(c). A

handful of statutory exceptions exist, however, one of which allows a court to grant an inmate

compassionate release if the inmate meets certain requirements. See 18 U.S.C. § 3582(c)(1)(A).

Under this provision, a court may not modify a term of imprisonment except that –

       (1) in any case --

          (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
       motion of the defendant after the defendant has fully exhausted all administrative
       rights to appeal a failure of the Bureau of Prisons to bring a motion on the
       defendant’s behalf or the lapse of 30 days from the receipt of such a request by the
       warden of the defendant’s facility, whichever is earlier . . . after considering the
       factors set forth in section 3553(a) to the extent that they are applicable, . . . finds
       that—
       (i) extraordinary and compelling reasons warrant such a reduction …
       … and that such a reduction is consistent with applicable policy statements issued
       by the Sentencing Commission[.]
18 U.S.C. § 3582(c)(1)(A)(i).

       Because the Defendant, not the Director of the BOP, filed the motion, the Government

asserts that the Defendant must first demonstrate that he meets the statutory exhaustion

requirement to proceed further, and he has not done so here. This Court has previously held that §

                                                  2
USDC IN/ND case 1:16-cr-00089-HAB-SLC document 62 filed 09/09/20 page 3 of 8


3582(c)(1)(A)’s exhaustion requirement is not jurisdictional, see United States v. Hayden, No.

1:07-CR-68-HAB, 2020 WL 2079293, at *1 (N.D. Ind. Apr. 30, 2020); see also United States v.

Santiago, No. 2:16-CR-174-JVB-JEM, 2020 WL 3396899, at *2 (N.D. Ind. June 19, 2020); United

States v. Council, No. 1:14-CR-14-5-TLS-SLC, 2020 WL 3097461, at *4 (N.D. Ind. June 11,

2020); United States v. Cox, No. 4:18-cr-17-TWP-VTW-1, 2020 WL 1923220, at *3 (S.D. Ind.

Apr. 21, 2020). Thus, the Defendant’s motion is properly adjudicated in this Court regardless of

whether he has or has not completed the statutory exhaustion process.2

        This Court has repeatedly declined to weigh in on whether the exhaustion requirement is a

mandatory one or subject to equitable considerations, such as waiver. See United States v. Russell,

No. 1:14-CR-6-HAB, 2020 WL 2989160, at *3 (N.D. Ind. June 4, 2020) (“District courts across

the country are struggling daily with whether strict compliance with the exhaustion provision is

necessary, especially in light of the serious risks associated with COVID-19.”) (listing cases).

Because of the absence of clear precedent on exhaustion, this Court’s preference has been to “put

to the side the thorny issue of exhaustion to tackle the easier issue” of whether the defendant has

presented extraordinary and compelling reasons to warrant a sentence reduction. United States v.

Wolfe, 1:15-cr-169, 2020 WL 2615010, at *2 (S.D. Ind. May 22, 2020); Council, 2020 WL

3097461, at *5. This case is no different.

        The Defendant asserts that he has maintained a close relationship with his grandmother and

that he fears she will become infected with COVID-19. He further indicates that he has taken

advantage of programming within the BOP and has provided certificates evidencing his

completion of such programming. He indicates that if he was released to home detention, he plans


2
  The Court is aware that the Government resists the argument that § 3582(c)(1)(A)’s exhaustion
requirement is not jurisdictional and has, in all other compassionate release cases in this division, reserved
its right to contest this issue.


                                                      3
USDC IN/ND case 1:16-cr-00089-HAB-SLC document 62 filed 09/09/20 page 4 of 8


to continue his education by receiving a bachelor’s degree in industrial technology, welding and

assembly. (ECF No. 53 at 2).

       Congress did not define “extraordinary and compelling reasons” in the statute, instead

delegating the matter to the Sentencing Commission to promulgate a policy statement that

"describe[s] what should be considered extraordinary and compelling reasons for sentence

reduction, including the criteria to be applied and a list of specific examples." 28 U.S.C. § 994(t).

The policy statement, contained in United States Sentencing Guidelines ("U.S.S.G.") § 1B1.13 and

the accompanying Application Notes, in line with the statutory directive in § 3582(c)(1)(A),

requires a court to make several findings.

       First, the court must address whether "[e]xtraordinary and compelling reasons warrant the

reduction" and whether the reduction is otherwise "consistent with this policy statement." U.S.S.G.

§ 1B1.13(1)(A), (3). To this end, a court is to consider the medical condition of the defendant, his

age, his family circumstances, and whether there exists in the defendant’s case an extraordinary or

compelling reason “other than or in combination with” the other reasons described in the

Application Notes. Second, the Court must determine whether the Defendant is "a danger to the

safety of any other person or to the community, as provided in 18 U.S.C. § 3142(g)." U.S.S.G. §

1B1.13(2). Finally, the Court must consider the § 3553(a) factors, "to the extent they are

applicable." U.S.S.G. § 1B1.13.

       Additionally, when the Defendant moves for a reduction based on COVID-19, Courts have

also considered: (1) the specificity of the defendant’s COVID-19 concerns, (2) whether the

defendant has a medical condition that makes him especially susceptible to the dangers of COVID-

19, and (3) the extent that the defendant’s release would mitigate or aggravate the COVID-19

pandemic. See Council, 2020 WL 3097461, at *5–7; United States v. Barrett, No. 2:17-CR-1, 2020



                                                 4
USDC IN/ND case 1:16-cr-00089-HAB-SLC document 62 filed 09/09/20 page 5 of 8


WL 3264112, at *3 (N.D. Ind. June 17, 2020); see also United States v. Davis, No. 2:19-CR-74-3,

2020 WL 1951652, at *1–2 (N.D. Ind. Apr. 23, 2020) (applying similar factors to consider whether

there was a “compelling reason” for pretrial release due to the COVID-19 pandemic). In the

context of the COVID-19 pandemic, “§ 3582(c)(1)(A) contemplates a sentence reduction for

specific individuals based on the individuals’ particular circumstances of where he is housed and

his personal health conditions.” See Council, 2020 WL 3097461, at *5; United States v. Melgarejo,

No. 12-cr-20050, 2020 WL 2395982, at *3 (C.D.Ill. May 12, 2020).

       In this case, the Defendant’s filings give this Court very few reasons, let alone

extraordinary or compelling ones, to justify granting his motion. The Defendant, age 28, has not

articulated any medical condition that makes him more susceptible to the virus nor has he provided

any basis for the Court to conclude that he suffers from a serious condition that increases the

likelihood of severe consequences from COVID-19.

       Defendant has identified some family circumstances that he hopes would warrant his

release, namely that he fears his 64-year-old grandmother may contract COVID-19. While the

Court is sympathetic to the concerns of the Defendant regarding the health of his aging

grandmother, “family circumstances that would amount to an extraordinary and compelling reason

[for compassionate release] are strictly circumscribed under the [applicable United States

Sentencing Commission] policy statement…” United States v. Goldberg, No. 12-180 (BAH), 2020

WL 1853298, at *4 (D.D.C. April 13, 2020); see also U.S.S.G. § 1B1.13 cmt. n.1(C) (limiting

family circumstances that may be considered an adequate reason for a sentence reduction to the

need to care for the defendant’s minor children or a spouse or registered partner, when no other

caregiver is available). Thus, Courts have not considered a parent or grandparent’s health as an

“extraordinary and compelling” reason under 18 U.S.C. § 3582(c)(1)(A), see, e.g., United States



                                                5
USDC IN/ND case 1:16-cr-00089-HAB-SLC document 62 filed 09/09/20 page 6 of 8


v. Bonel, No. 4:14-CR-180 (4), 2020 WL 3470319, at *3 (E.D. Tex. June 25, 2020) (defendant’s

contention that she “is needed at home to help her grandmother,” while commendable, does not

meet the requirements for family circumstances that establish extraordinary and compelling

reasons for release from imprisonment); United States v. Baye, No. 3:12-CR-00115-RCJ, 2020

WL 2857500, at *10 (D. Nev. June 2, 2020) (denying defendant’s compassionate release motion

to care for his widowed mother’s deteriorating health); Goldberg, 2020 WL 1853298, at *4

(denying compassionate release motion and stating that “a desire to care for one’s elderly parents

does not qualify as an ‘extraordinary and compelling’ reason for release” under 18 U.S.C. §

3582(c)(1)(A)); United States v. Ingram, No. 2:14-cr-40, 2019 WL 3162305, at *2 (S.D. Ohio July

15, 2019) (denying compassionate release motion to care for defendant’s ill mother because

“[m]any, if not all inmates, [have] aging and sick parents”). Accordingly, this factor does not aid

the Defendant’s cause.

          To the extent the Defendant asks the Court to consider his completion of some programs

while incarcerated at the BOP, the Court encourages the Defendant to continue his participation in

such programs, as they are designed to benefit him upon his release from imprisonment. However,

“rehabilitation of the defendant is not, by itself, an extraordinary and compelling reason…” for

release. See U.S.S.G. § 1B1.13, commentary n.3.

          As for his confinement, as of the date of this Opinion and Order, USP Hazelton is reporting

zero COVID-19 positive inmates, zero recovered inmates and zero inmate deaths.3 Thus, there is

no evidence to suggest that the conditions at USP Hazelton place him at a significant risk. See,

Melgarejo, , 2020 WL 2395982, at *3 (“[A] prisoner [may] satisfy the extraordinary and

compelling reasons requirement by showing that his particular institution is facing a serious



3
    https://www.bop.gov/coronavirus/

                                                   6
USDC IN/ND case 1:16-cr-00089-HAB-SLC document 62 filed 09/09/20 page 7 of 8


outbreak of COVID-19 infections, the institution is unable to successfully contain the outbreak,

and his health condition places him at significant risk of complications should he contract the

virus.”), United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (“[T]he mere existence of

COVID-19 in society and the possibility that it may spread to a particular prison alone cannot

independently justify compassionate release.”).

       Moreover, the Government’s brief cites ongoing efforts by the Bureau of Prisons to take

serious and substantial steps to reduce the spread of COVID-19 within its facilities. See Federal

Bureau of Prisons, COVID-19 Action Plan: Phase Seven (posted on May 20, 2020),

https://www.bop.gov/resources/news/20200520_covid-19_phase_seven.jsp                last      visited

September     8,   2020);    see    also,   BOP       COVID-19      Modified     Operations    Plan,

https://www.bop.gov/coronavirus/covid19_status.jsp. The minimal number of cases at this

institution is a testament to the BOP’s mitigation and safety efforts.

       Finally, with respect to the § 3553(a) factors, the Court observes that the Defendant has

served close to half of his 100-month sentence. This sentence was imposed to reflect the

seriousness of the offense, promote respect for the law as well as to afford adequate deterrence and

to protect the public from further crimes of the defendant. As the Government points out in its

response, the Defendant’s criminal history in combination with the instant offense conduct

demonstrate that he presents a significant danger to the community. In the instant offense, the

Defendant not only possessed a firearm illegally but fired it at individuals. During a prior offense,

the Defendant participated in an armed robbery of a bicyclist, placing him in fear at gunpoint.

(ECF No. 56 at 13, ¶ 56). Along with the above offenses, the Defendant also has a lengthy history

of resisting law enforcement and probation violations. Thus, the Court finds that the Defendant




                                                  7
USDC IN/ND case 1:16-cr-00089-HAB-SLC document 62 filed 09/09/20 page 8 of 8


poses a risk to the community and the significant sentence reduction the Defendant seeks would

greatly undermine the above statutory purposes of sentencing.

       In sum, because this Court does not find extraordinary and compelling circumstances exist

for the Defendant’s release and a reduction of sentence is inconsistent with the § 3553(a) factors,

Defendant does not meet the criteria for compassionate release and his motion is DENIED.

                                        CONCLUSION

       Based on the foregoing, the Defendant’s Motion (ECF No. 53) is DENIED.

So ORDERED on September 9, 2020.


                                             s/ Holly A. Brady
                                             JUDGE HOLLY A. BRADY
                                             UNITED STATES DISTRICT COURT




                                                8
